DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/16/2021, 05/05/2021 and 06/08/2021 have been considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.
Claim status
Claim 1 has been canceled and claims 2-21 are presented for examination and remain pending in the application.
Double Patenting
           The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
 The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of (U.S. Patent No. 11,115,479 B2, hereinafter Wang ’479) in view of Tsun et al. (US. Pub. No. 2010/0057832 A1, hereinafter Tsun). 
          Wang ’479 of patent claim 1 recites all of the limitations of the instant application of claim 1 except for the limitation “obtaining, by the service apparatus, a given service identifier that is (i) assigned by the service apparatus (ii) and represents the user in a service domain of the service apparatus, wherein the service domain differs from the publisher domain” of instant application claim 2.
claim 1 recites “A method, comprising: assigning, to a client device and by a service apparatus, a given service identifier that uniquely represents the user in a service domain of the service apparatus”; 
           “receiving, by a service apparatus and from a client device, tag information in a network call to the service apparatus that was generated by firing of a tag embedded in a resource of a publisher, the tag information specifying a given publisher identifier for the publisher and a client identifier that is (i) assigned to a user of the client device by the publisher”; this is equivalent to the instant application limitation of claim 2 (“A method, comprising: receiving, by a service apparatus, tag information in a network call to the service apparatus, the tag information specifying a given client identifier that (i) is assigned by a publisher that differs from the service apparatus”) and
          (ii) “wherein the service domain differs from the publisher domain, and the given service identifier assigned by the service apparatus differs from the client identifier assigned by the publisher; 
          uniquely represents the user of the client device in a publisher domain of the publisher” this is equivalent to the instant application limitation of claim 2 (“(ii) represents the user in a publisher domain of the publisher”);
         “creating, by the service apparatus and in a data structure, a mapping of the given service identifier to the client identifier”; this is equivalent to the instant application limitation of claim 2
             (“creating, by the service apparatus and in a data structure, a mapping of the given service identifier to the given client identifier”);
              “receiving, from the publisher and by way of an application programming interface (API), a list of client identifiers that have been (i) assigned to a set of users by the publisher”
             and “(ii) uniquely represent each user in the set of users in the publisher domain”;
determining that the list of client identifiers received from the publisher includes the client identifier that (i) was received in the tag information”, “(ii) is mapped to the given service identifier in the data structure, and (iii) uniquely represents the user of the client device in the publisher domain”;
            “storing, by the service apparatus, the given service identifier that is mapped to the client identifier in a list of matched service identifiers based on the determination that the list of client identifiers includes the given client identifier”; 
             “receiving, by the service apparatus, multiple content requests from multiple different client devices accessing services provided by the service apparatus in the service domain”; this is equivalent to the instant application limitation of claim 2 (“receiving, by the service apparatus, multiple content requests from multiple different client devices accessing services provided by the service apparatus in the service domain”); and 
              “responding to the content requests based on whether the client devices provide service identifiers that are included in the list of matched service identifiers”, including: this is equivalent to the instant application limitation of claim 2 (“responding to the content requests based on whether the client devices provide service identifiers that are mapped to the given client identifier, including”):
          “transmitting first content reserved for the set of users that are assigned a client identifier in the list of client identifiers a corresponding service identifier that is included in the list of matched “mapped” service identifiers”; this is equivalent to the instant application limitation of claim 2 (“ transmitting first content reserved for content requests from client devices that provide service identifiers that are mapped “matched” to the given client identifier assigned by the publisher when the content request includes a service identifier that is mapped to the given client identifier”); and 
This is equivalent to the instant application limitation of claim 2 (“transmitting second content that is not reserved for the content requests from client devices that provide service identifiers that are mapped to the given client identifier assigned by the publisher when the content request does not include a service identifier that is mapped “matched” to the given client identifier”).
         But, patent claim 1 of Wang ’479 fails to tech the limitation “obtaining, by the service apparatus, a given service identifier that is (i) assigned by the service apparatus (ii) and represents the user in a service domain of the service apparatus, wherein the service domain differs from the publisher domain” of instant application claim 1.
         However, Tsun teaches obtaining, by the service apparatus, a given service identifier that is (i) assigned by the service apparatus (ii) and represents the user in a service domain of the service apparatus, wherein the service domain differs from the publisher domain (Tsun teaches in ¶ [0015] that a computer-implemented method for indicating a service includes receiving an identifier associated with first media content, the identifier obtained from a tag included in the first media content, the tag configured for use in requesting second media content relating to any of a plurality of services and the assignment record including assignments relating to the plurality of services and further teaches in ¶ [0043] that the publisher system 104 include a user interface for describing names for advertisement for example, generic domain 210 named "google_services.js" and can be also named differently as "services_api.js" or any other name). It would have been obvious to one of ordinary skill in the art, at the time of invention, to incorporate the method of assigning the plurality of services to obtain the identifier and using a generic domain in the publisher system into the teachings of patent Wang ‘479 in order to facilitate the exchange of information and transactions 
               Similarly, the above potential non-statutory double patenting ground of rejection analysis of independent claim 2 applies to independent claims 10 and 17.

Claim 3 of Wang ’497 recites the method of claim 2, further comprising: “generating a hash representation of the user, including: combining the given publisher identifier and the given client identifier”; this is equivalent to the instant application limitation of claim 2 (the method of claim 1, further comprising: “generating a hash representation of the user, including: combining the given publisher identifier and the client identifier”); and 
           “generating a hash of the combination of the publisher identifier and the given client identifier, wherein: creating a mapping of the given service identifier to the given client identifier comprises mapping the hash representation of the user to the given service identifier”. This is equivalent to the instant application limitation of claim 2 (“generating a hash of the combination of the publisher identifier and the client identifier, wherein: creating a mapping of the given service identifier to the client identifier comprises mapping the hash representation of the user to the given service identifier”).
         Similarly, the above potential non-statutory double patenting ground of rejection analysis of dependent claim 3 applies to dependent claims 11 and 18.

Claim 4 of Wang ’497 recites the method of claim 2, further comprising: 
        “determining that the user is logged into a given service provided by the service apparatus”; this is equivalent to the instant application limitation of claim 3 (the method of claim 1, further 
        “identifying an account identifier for the user based on the service that the user is logged into”; this is equivalent to the instant application limitation of claim 3 (“identifying an account identifier for the user based on the service that the user is logged into”);
        “identifying, using the account identifier, a different service identifier that is assigned to the user for a different service provided by the service apparatus” this is equivalent to the instant application limitation of claim 3 (“identifying, using the account identifier, a different service identifier that is assigned to the user for a different service provided by the service apparatus”); and 
       “creating a different mapping between the given client identifier and the different service identifier”; this is equivalent to the instant application limitation of claim 3 (“creating a different mapping between the client identifier and the different service identifier”).
        Similarly, the above potential non-statutory double patenting ground of rejection analysis of dependent claim 4 applies to dependent claims 12 and 19.

  Claim 5 of Wang ’497 recites the method of claim 4, wherein: “creating a mapping of the given service identifier to the given client identifier comprises creating a mapping of the given service identifier to a first hash value created using the given client identifier and a first hash function or seed” this is equivalent to the instant application limitation of claim 4 (the method of claim 3, wherein: “creating a mapping of the given service identifier to the client identifier comprises creating a mapping of the given service identifier to a first hash value created using the client identifier and a first hash function or seed”); and
          “creating a different mapping between the given client identifier and the different service identifier comprises creating a mapping of the different service identifier to a second hash value created this is equivalent to the instant application limitation of claim 4 (“creating a different mapping between the client identifier and the different service identifier comprises creating a mapping of the different service identifier to a second hash value created using the client identifier and a second hash function or seed, wherein the second hash value differs from the first hash value”).
Similarly, the above potential non-statutory double patenting ground of rejection analysis of dependent claim 5 applies to dependent claims 13 and 20.

Claim 6 of Wang ’497 recites the method of claim 2, further comprising: “receiving, from a different client device, the tag information and a different service identifier” this is equivalent to the instant application limitation of claim 5 (the method of claim 1, further comprising: “receiving, from a different client device, the tag information and a different service identifier”); 
       deleting, from the data structure, the mapping of the given service identifier to the given client identifier this is equivalent to the instant application limitation of claim 5 (“deleting, from the data structure, the mapping of the given service identifier to the client identifier”); and 
       creating, in the data structure, a different mapping of the different service identifier to the given client identifier this is equivalent to the instant application limitation of claim 5 (“creating, in the data structure, a different mapping of the different service identifier to the client identifier”).
Similarly, the above potential non-statutory double patenting ground of rejection analysis of dependent claim 6 applies to dependent claims 14 and 21.

Claim 7 of Wang ’497 recites the method of claim 6, “wherein storing the given service identifier that is mapped to the given client identifier in a list of matched service identifiers comprises storing the given this is equivalent to the instant application limitation of claim 6 (the method of claim 5, “wherein storing the given service identifier that is mapped to the client identifier in a list of matched service identifiers comprises storing the given service identifier in a data structure entry with a set of publisher identifier—content pairs that specify publisher identifiers of publisher lists that include the client identifier and user-specific content that is to be distributed to users in the publisher lists”), the method further comprising: “updating the list of matched service identifiers in response to determining that the user has been assigned the different service identifier, including remapping, to the different identifier, existing associations between the given service identifier and the set of publisher identifier content pairs” this is equivalent to the instant application limitation of claim 6 (the method further comprising: “updating the list of matched service identifiers in response to determining that the user has been assigned the different service identifier, including remapping, to the different identifier, existing associations between the given service identifier and the set of publisher identifier—content pairs”). 
Similarly, the above potential non-statutory double patenting ground of rejection analysis of dependent claim 7 applies to dependent claim 15.

Claim 8 of Wang ’497 recites the method of claim 2, “further comprising after storing the given service identifier that is mapped to the given client identifier in a list of mapped service identifiers, deleting the given client identifier” this is equivalent to the instant application limitation of claim 7 (the method of claim 1, “further comprising after storing the given service identifier that is mapped to the client identifier in a list of mapped service identifiers, deleting the client identifier”).
claim 8 applies to dependent claim 16.

Claim 9 of Wang ’497 recites the method of claim 2, “wherein transmitting first content reserved for content requests from client devices that provide service identifiers that are mapped to the given client identifier assigned by the publisher when the content request includes a service identifier that is mapped to the given client identifier comprises presenting the first content while the user is accessing a service provided in a different second level domain than a domain of the publisher” this is equivalent to the instant application limitation of claim 8 (the method of claim 1, “wherein transmitting first content reserved for the set of users that are assigned the list of client identifiers when the client device provides a corresponding service identifier that is included in the list of mapped service identifiers comprises presenting the first content while the user is accessing a service provided in a different second level domain than a domain of the publisher”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3, 6, 8-11, 14, 16, 17, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tsun et al. (US. Pub. No. 2010/0057832 A1, hereinafter Tsun) in view of Moonka et al. (US. Pat. No. 8,843,514 B1, hereinafter Moonka).
 Regarding claim 2. 
               Tsun teaches a method, comprising: receiving, by a service apparatus, tag information in a network call to the service apparatus (Tsun teaches in ¶ [0006] the service information can be received from a second device that includes a registrar system (which is equivalent to “a service apparatus”) configured to communicate any of a plurality of portions of service information to a plurality of first devices, the registrar system configured for assigning the universal tag), the tag information specifying a given client identifier that (i) is assigned by a publisher that differs from the service apparatus (Tsun teaches in ¶ [0006] that a publisher associated with an account identifier that is included in the universal tag, and the method can further include registering information about which of the plurality of services the publisher uses; and further teaches in ¶ [0015] that the identifier obtained from a tag (which is equivalent to “the tag information specifying a given client identifier”) included in the first media content, the tag configured for use in requesting second media content relating to any of a plurality of services) and (ii) represents the user in a publisher domain of the publisher (Tsun teaches in ¶ [0043] that the publisher system 104 can include a user interface for describing names for advertisement for example, generic domain 210 named "google_services.js"); 
               obtaining, by the service apparatus (Fig.1 element 106 and [0006] registry system), a given service identifier that is (i) assigned by the service apparatus (ii) and represents the user in a service domain of the service apparatus, wherein the service domain differs from the publisher domain (Tsun teaches in ¶ [0015] that a computer-implemented method for indicating a service includes receiving an identifier associated with first media content, the identifier obtained from a tag included in the first media content, the tag configured for use in requesting second media content relating to any of a plurality of services and the assignment record including assignments relating to the plurality of services and also teaches in ¶ [0006] that the registrar system configured for assigning the universal tag to another one of the plurality of services without modifying the media content. The media content can include a page and the plurality of services are page-level services. The page can be generated by a publisher associated with an account identifier (which is equivalent to “a given service identifier”) that is included in the universal tag and further teaches in ¶ [0043] that the publisher system 104 include a user interface for describing names for advertisement for example, generic domain 210 named "google_services.js" and can be also named as "services_api.js" (which is different domain name) or any other name); 
             creating, by the service apparatus and in a data structure, a mapping of the given service identifier to the given client identifier (Tsun teaches in Fig. 1 and ¶ [0024] a registrar system 106 (which is equivalent to “the service apparatus”) for managing the mapping of service information and one or more server devices 108 for providing services such as sourcing content (i.e., the registry system “the service apparatus” managing  and further teaches in ¶ [0032] that the mappings of markers and their respective services can be managed and stored as assignments 118 in the registrar system 106, the assignments 118 for a publisher system 104 can include machine-readable data structure(s) relating a marker on a page 112 with a service represented by the marker);
              receiving, by the service apparatus, multiple content requests from multiple different client devices accessing services provided by the service apparatus in the service domain (Tsun teaches in ¶ [0006] that the registrar system (which is equivalent to “the service apparatus”) configured for assigning plurality of services without modifying the media content and the universal tag can be configured for use in requesting content for a plurality of slots on the page and also teaches in ¶ [0060] the browser 304 can send a communication to the one or more server devices 108 “multiple different client devices” for one or more services to be performed the request can include a single request for multiple advertisements to be placed in a plurality of slots, illustrated as step 330 and the single request can include identification that relates a publisher and the publisher's respective content configuration information for the advertisements available for the publisher and further teaches in ¶ [0043] that the publisher system 104 include a user interface for describing names for advertisement for example, generic domain 210 named "google_services.js" and can be also named as "services_api.js" (which is different domain name) or any other name); and
         Tsun also teaches responding to the content requests based on whether the client devices provide service identifiers that are mapped to the given client identifier (Tsun teaches in ¶ [0028] the registrar system 106 can be configured to manage a publisher's content placement information. The content placement information can include the mapping of services to web page marker information and display one or more services and further teaches in ¶ [0027] that an advertising management system or web publishing tool can work in cooperation with an account identifier associated with the publisher that is included in the publisher's page or other content) but Tsun does not explicitly teach that the service identifiers that are mapped to the given client identifier including: transmitting first content reserved for content requests from client devices that provide service identifiers that are mapped to the given client identifier assigned by the publisher when the content request includes a service identifier that is mapped to the given client identifier; and 
           transmitting second content that is not reserved for the content requests from client devices that provide service identifiers that are mapped to the given client identifier assigned by the publisher when the content request does not include a service identifier that is mapped to the given client identifier.
          However, Moonka teaches that the service identifiers that are mapped to the given client identifier including: transmitting first content reserved for content requests from client devices that provide service identifiers that are mapped to the given client identifier assigned by the publisher when the content request includes a service identifier that is mapped to the given client identifier (Moonka teaches in Figs. 3-4, [Col. 3, lines 65-67 and Col. 4, lines 1-4], [Col. 7, lines 48-54], third-party domain owners may use the other publisher or domain owner partners from who they originate content (which is “transmitting”) or data to also provide ID so that the web page 206 may be configured to include content 218 (which is “first content”) selected based on a user identifier associated with client 102. In other words, web page 206 may include content 218 (first content) when visited by client 102 and different content when visited by another device (the first content can be originated or transmitted)); and 
          transmitting second content that is not reserved for the content requests from client devices that provide service identifiers that are mapped to the given client identifier assigned by the publisher when the content request does not include a service identifier that is mapped to the given client identifier (Moonka, Figs. 3-4, [Col. 4, lines 1-14] originate content (“transmitting”) or data to also provide ID…, client 102 may communicate with any number of content sources 108, 110 (e.g., a first content Source through the content Source), which provide electronic content to client 102, and further teaches in [Col. 7, lines 60-67 and Col. 8, lines 1-3] where a client identifier for client 102, or other data used by ID matcher 104 to select content to provide to client 102 and In this way, different content may be placed (“reserved”) in the location of content 218 on web page 206, based on the device visiting web page 206).


Regarding claim 3. 
        Moonka further teaches generating a hash representation of the user, including: combining the given publisher identifier and the given client identifier (Moonka teaches in [Col. 3, lines 52-54] created (“generating”) with a special wrapper code to mask the publisher or domain owner host, also teaches in [Col. 10, lines 65-67] that one implementation, the first ID may include any URL, domain identifier, number index, hashtag, code, or any other type of identification and further teaches in [Col. 11, lines 1-5] that the domain identifier may include at least one of a URL, a number index, a hashtag); and 
           generating a hash of the combination of the publisher identifier and the given client identifier (Moonka teaches in [Col. 3, lines 52-54] created (“generating”) with a special wrapper code to mask the publisher or domain owner host and further teaches in [Col. 3, lines 22-24] that the namespace may be a container for a set of identifiers or names of different cookies, for example. A domain may also include a domain identifier), wherein: creating a mapping of the given service identifier to the given client identifier comprises mapping the hash representation of the user to the given service identifier (Moonka teaches in Figs. 3-4 these show how the ID matcher used to matching the stored values and further teaches in [Col. 11, lines 19-30], the first ID from the first domain is mapped in the same device, 
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a method of using ID matcher in the created special wrapper code to mask the publisher or domain owner host” and a “namespace may be a container for a set of identifiers (Figs. 3-4 and [Col. 3, lines 52-54]) of Moonka into Tsun invention. One would have been motivated to do so since this method enables improving compensation to domain owners and dispensing minimum compensation levels such that mapping and matching techniques utilize an efficient search through all the domains of the browser for the most likely match to perform the mapping, thus rewarding domain owners with potential compensation in an efficient and quick manner without wasting pixel firing requests that slow down latency or without having to purchase content inventory. The method enables improving consumer experience in an efficient and quick manner.

Regarding claim 6.
       Tsun teaches receiving, from a different client device, the tag information and a different service identifier (Tsun teaches in ¶ [0006] that the registrar system (which is equivalent to “the service apparatus”) configured for assigning the universal tag to another one of the plurality of services without modifying the media content and the universal tag can be configured for use in requesting content for a plurality of slots on the page and also teaches in ¶ [0060] the browser 304 can send a communication to the one or more server devices 108 “multiple different client devices” for one or more services to be performed the request can include a single request for multiple advertisements to be placed in a plurality of slots, illustrated as step 330); 

deleting, from the data structure, the mapping of the given service identifier to the given client identifier (Tsun teaches in ¶ [0008] that the method can further include changing the assignment of the first service to the universal tag without modifying the media content. Changing the assignment can include removing “which is equivalent to “deleting”) the assignment of the first service and instead assigning a second service to the universal tag and further teaches in Fig. 1 and [0024] that a registrar system 106 for managing the mapping of service information and one or more server devices 108 for providing services such as sourcing content); and 
       creating, in the data structure, a different mapping of the different service identifier to the given client identifier (Tsun teaches in Fig. 1 and ¶ [0024] a registrar system 106 (which is equivalent to “the service apparatus”) for managing the mapping of service information and one or more server devices 108 for providing services such as sourcing content (i.e., the registry system “the service apparatus” managing  and further teaches in ¶ [0032] that the mappings of markers and their respective services can be managed and stored as assignments 118 in the registrar system 106, the assignments 118 for a publisher system 104 can include machine-readable data structure(s) relating a marker on a page 112 with a service represented by the marker).

Regarding claim 8.  
     Tsun teaches after storing the given service identifier that is mapped to the given client identifier in a list of mapped service identifiers, deleting the given client identifier (Tsun teaches in ¶ [0032] the mappings of markers and their respective services can be managed and stored (i.e., after) as assignments 118 in the registrar system 106, the assignments 118 for a publisher system 104 can include machine-readable data structure(s) relating a marker on a page 112 with a service represented by the marker and further teaches in ¶ [0042] that an account for a publisher, such as a publisher using the account identifier 206 can be used to search for information related to the specific publisher).
Regarding claim 9. 
        Tsun in view of Moonka teaches wherein transmitting first content reserved for content requests from client devices that provide service identifiers that are mapped to the given client identifier assigned by the publisher when the content request includes a service identifier that is mapped to the given client identifier comprises presenting the first content while the user is accessing a service provided in a different second level domain than a domain of the publisher (Tsun teaches in ¶ [0034] that markers can be configured to represent service(s) functioning at a page level with regard to the web pages 112, page level services can refer to managing service information using the "services_api.js" script described as an exemplary script included in the generic domain 210 for FIG. 2. For example, a service can be assigned to a group of pages, such as the pages in the "sports" area of a web site and Moonka also teaches in Figs. 3-4, [Col. 4, lines 1-14] originate content (“transmitting”) or data to also provide ID…, client 102 may communicate with any number of content sources 108, 110 (e.g., a first content Source through the content Source), which provide electronic content to client 102, and further teaches in [Col. 7, lines 60-67 and Col. 8, lines 1-3] where a client identifier for client 102, or other data used by ID matcher 104 to select content to provide to client 102 and In this way, different content may be placed (“reserved”) in the location of content 218 on web page 206, based on the device visiting web page 206).
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a method of originating the requested content and placing “reserving” different contents (Figs. 3-4 and [Col. 4, lines 1-14]) of Moonka into Tsun invention. One would have been motivated to do so since this method enables improving compensation to domain owners and dispensing minimum compensation levels such that mapping and matching techniques utilize an 
Regarding claims 10 and 17.
Claims 10 and 17 incorporate substantively all the limitations of claim 2 in a system and a non-transitory computer readable medium form and are rejected under the same rationale.
Regarding claims 11 and 18.
Claims 11 and 18 incorporate substantively all the limitations of claim 3 in a system and a non-transitory computer readable medium form and are rejected under the same rationale.
Regarding claims 14 and 21.
Claims 14 and 21 incorporate substantively all the limitations of claim 6 in a system and a non-transitory computer readable medium form and are rejected under the same rationale.
Regarding claim 15.
Claim 15 incorporates substantively all the limitations of claim 7 in a system form and is rejected under the same rationale.
Regarding claim 16.
Claim 16 incorporates substantively all the limitations of claim 8 in a system form and is rejected under the same rationale.

Claims 4, 5, 7, 12, 13, 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsun in view of Moonka further in view of Goh et al. (US. Pub. No. 2014/0019424 A1, hereinafter Goh).

Regarding claim 4. Tsun in view of Moonka teaches the method of claim 2.
identifying, using the account identifier, a different service identifier that is assigned to the user for a different service provided by the service apparatus (Tsun teaches in [0053] that the registrar 106. For example, the communication can include a single request for advertising content, and the communication can include an account identified for a certain publisher and advertisement marker information for the web page being interpreted by the browser 304 and receiving the request for information from the server 108 and further teaches in [0060] that one or more server devices 108 “user” for one or more services to be performed. While the communication includes the account identifier and provided to one or more server devices indicates that “a different service identifier is assigned to the user for a different services”); and 
       creating a different mapping between the given client identifier and the different service identifier (Tsun teaches in Fig. 1 and [0024] that the publisher system 104 for managing publishing content, a registrar system 106 for managing the mapping of service information). 
       Tsun in view of Moonka does not explicitly teach determining that the user is logged into a given service provided by the service apparatus; and identifying an account identifier for the user based on the service that the user is logged into.
        However, Goh teaches determining that the user is logged into a given service provided by the service apparatus (Goh teaches in ¶ [0035] that the user information can be obtained based in part on the user being logged into a user account (e.g., associated with the browser, a toolbar, an application or the web publisher's website)); and 
      identifying an account identifier for the user based on the service that the user is logged into (Goh teaches in ¶ [0035] that how the information includes user information that identifies the user when the user logged into the account).



Regarding claim 5. 
          Tsun in view of Moonka further teaches wherein: creating a mapping of the given service identifier to the given client identifier comprises creating a mapping of the given service identifier to a first hash value created using the given client identifier and a first hash function or seed (Tsun teaches in Fig. 1 and ¶ [0024] a registrar system 106 (which is equivalent to “the service apparatus”) for managing the mapping of service information and one or more server devices 108 for providing services such as sourcing content (i.e., the registry system “the service apparatus” managing  and further teaches in ¶ [0032] that the mappings of markers and their respective services can be managed and stored as assignments 118 in the registrar system 106, the assignments 118 for a publisher system 104 can include machine-readable data structure(s) relating a marker on a page 112 with a service represented by the marker and Moonka also teaches in Figs. 3-4 these show how the ID matcher used to matching the stored values and further teaches in [Col. 11, lines 19-30], the first ID from the first domain is mapped in 
          creating a different mapping between the given client identifier and the different service identifier comprises creating a mapping of the different service identifier to a second hash value created using the given client identifier and a second hash function or seed, wherein the second hash value differs from the first hash value (Tsun teaches in Fig. 1 and ¶ [0024] a registrar system 106 (which is equivalent to “the service apparatus”) for managing the mapping of service information and one or more server devices 108 for providing services such as sourcing content (i.e., the registry system “the service apparatus” managing  and further teaches in ¶ [0032] that the mappings of markers and their respective services can be managed and Moonka also teaches in Figs. 3-4 these show how the ID matcher used to matching the stored values [Col. 5, lines 49-56] a user identifier may be associated with any number of different client identifiers. For example, a user identifier may be associated with a device identifier for client 102 and another client device connected to network 106 or a content source 108, 110. In other implementations, a device identifier for client 102 may itself be used in computing system 100 as a user identifier and further teaches in [Col. 11, lines 19-30], the first ID from the first domain is mapped in the same device, or same browser, to a second ID in a second domain…, the matching may be performed by data lookup in a table or hash-table storing all the values).
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a method of using ID matcher in the created special wrapper code to mask the publisher or domain owner host” and a “namespace may be a container for a set of identifiers (Figs. 3-4 and [Col. 3, lines 52-54]) of Moonka into Tsun in view of Goh invention. One would have been motivated to do so since this method enables improving compensation to domain owners and dispensing minimum compensation levels such that mapping and matching techniques utilize an efficient search through all the domains of the browser for the most likely match to perform the 

Regarding claim 7. Tsun in view of Moonka teaches the method of claim 6.
         Tsun further teaches wherein storing the given service identifier that is mapped to the given client identifier in a list of matched service identifiers comprises storing the given service identifier in a data structure entry with a set of publisher identifier-content pairs that specify publisher identifiers of publisher lists that include the given client identifier and user-specific content that is to be distributed to users in the publisher lists (Tsun teaches in ¶ [0032] the mappings of markers and their respective services can be managed and stored as assignments 118 in the registrar system 106, the assignments 118 for a publisher system 104 can include machine-readable data structure(s) relating a marker on a page 112 with a service represented by the marker and further teaches in ¶ [0042] that an account for a publisher, such as a publisher using the publisher system 104. The account identifier 206 can be used to search for information related to the specific publisher, the information located on the registrar system 106 and/or the one or more servers 108. This indicates that the registrar system 106 contains the publishers list while registering the publishers based on the account identifier information provided).
         Tsun in view of Moonka does not explicitly teach the method of updating the list of matched service identifiers in response to determining that the user has been assigned the different service identifier, including remapping, to the different identifier, existing associations between the given service identifier and the set of publisher identifier content pairs. 
     However, Goh teaches the method of updating the list of matched service identifiers in response to determining that the user has been assigned the different service identifier (Goh teaches in ¶ [0029]  including remapping, to the different identifier, existing associations between the given service identifier and the set of publisher identifier content pairs (Goh teaches in ¶[0029]  that the web publisher after receiving the report correct errors (i.e., remapping) relating to the presentation of web properties (i.e., services) and the web publisher can specify information e.g., identifiers (i.e., different identifiers) for the identifier feed 112, where the information (e.g., identifiers) is associated with web properties e.g., references to products, hotels, or flights (i.e., services) and further teaches in ¶ [0020] that are presented in connection with content provided by the web publisher and further teaches the set of publisher identifier content pairs (Goh teaches that the information is specified by the web publisher and assign a particular identifier, name products and applying key pair to include a product name and identifier in ¶ [0034] see also ¶ [0005] and [0007], how the information can include a key pair including a product identifier).
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a method of a web publisher use the report to update invalid identifiers that are being used in tags ([0034]) of Goh into Tsun in view of Moonka invention. One would have been motivated to do so since this method involves receiving information from a web publisher and the information has an identifier associated with the presented content and the determined information is properly encoded and formatted by comparing the information to data stored in a separate information source and thus helps for subsequent execution of those tags and/or pixels results in transmission of the correct identifier for a given web property in an efficient manner.

Regarding claims 12 and 19.
Claims 12 and 19 incorporate substantively all the limitations of claim 4 in a system and a non-transitory computer readable medium form and are rejected under the same rationale.
Regarding claims 13 and 20.
Claims 13 and 20 incorporate substantively all the limitations of claim 5 in a system and a non-transitory computer readable medium form and are rejected under the same rationale.
Regarding claim 15.
Claim 15 incorporates substantively all the limitations of claim 7 in a system form and is rejected under the same rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455